Citation Nr: 1244009	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	David Huffman, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 
INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia. 

As discussed in the remand section below, the Board has expanded the issue of service connection for PTSD to the broader issue of entitlement to service connection for a psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for kidney cancer, to include as a result of exposure to herbicides, and service connection for an acquired psychiatric disorder, to include PTSD, are REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.  
 

FINDING OF FACT

The Veteran has been shown to have no less than level II hearing in the left ear and level I in the right ear during the course of this appeal.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal. 

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In support of his claim, the Veteran submitted the results of a July 2008 private audiological evaluation which revealed decibel level readings of 15, 10, 40, and 45 in the right ear, and 10, 10, 55, and 75 in the left ear, at 1000, 2000, 3000, and 4000 Hertz  

In conjunction with his claim for service connection for bilateral hearing loss, the Veteran was afforded a VA examination in November 2008.  At the time of the examination, the Veteran reported having the greatest difficulty hearing conversation with background noise and with certain sounds.  Audiological evaluation revealed the Veteran to have decibel level readings of 20, 10, 40, and 35 in the right ear, and 10, 20, 60, and 65 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 94 percent in the right ear and 92 percent in the left ear. 

The examiner indicated that the Veteran suffered from normal to severe sensorineural hearing loss in the left ear and normal to moderately severe sensorineural hearing loss in the right ear.

In an April 2009 outpatient treatment record, the Veteran was noted to meet the criteria for amplification.  A new pair of hearing aids was ordered at that time.  

The Veteran was afforded an additional VA examination in July 2009.  At the time of the hearing, the Veteran reported having bilateral hearing loss.  Audiological evaluation revealed the Veteran to have decibel level readings of 15, 15, 40, and 55 in the right ear, and 10, 20, 50, and 70 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 92 percent in the right ear and 88 percent in the left ear. 

The examiner indicated that the Veteran had mild to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran was not employed.  As to impact on occupational activities, the examiner stated that the hearing loss and tinnitus caused decreased concentration, difficulty following instructions, and difficulty with hearing.  The Veteran noted having difficulty concentrating as a result of constant tinnitus, which made communication difficult for him.  

In his September 2009 notice of disagreement and May 2010 substantive appeal, the Veteran argued that his symptoms were more consistent with that of a 10 percent disability evaluation.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination percentage is 92-100 and the puretone threshold average ranges from 0 to 57.  Level II impairment is either when there is speech discrimination of 92-100 percent and a puretone threshold average of 58 to 81 or where there is speech discrimination of 84-90 with a puretone threshold average of 0 to 57. 

Level III hearing impairment requires a puretone threshold average of 82 to 97 where speech discrimination is 92-100 percent; speech discrimination of 84 to 90 percent with a puretone threshold average of 58 to 81 or speech discrimination of 76 to 82 percent and a puretone threshold average of 0 to 49.  Level IV hearing impairment requires a puretone threshold average of 98+ where speech discrimination is 92-100 percent; speech discrimination of 84 to 90 percent with a puretone threshold average of 82 to 98+, speech discrimination of 76 to 82 percent and a puretone threshold average of 50 to 73; and speech discrimination of 68 to 74 percent and a puretone threshold average of 0 to 49.  38 C.F.R. § 4.85, Table VI. 

Applying Table VIa to the results of the July 2008 private audiogram, as no speech discrimination was reported, yields a Roman numeral value of I for the left and right ear. 

Applying the results of the VA audiological examinations to Table VI yielded a Roman numeral value of I for the right ear and a I for the left ear for the November 2008 VA examination and a Roman numeral value of I for the right ear and a II for the left ear for the July 2009 examination results.  Applying the values from all examinations, private and VA, to Table VII, the Board finds that the Veteran's bilateral hearing loss is evaluated as 0 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating. 

An exceptional pattern of hearing impairment has not been demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable for that portion of the rating period on appeal. 

Although the VA examinations and treatment records show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating. 

The VA audiological examiners addressed the functional effect of the Veteran's hearing loss by noting that it had no effect on his usual daily activities and that his tinnitus was the cause of his concentration problems and made communications difficult.  . See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

A VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran himself does not elaborate on any further functional impairment caused by his bilateral hearing loss not captured by the examinations. 

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability. 

The Veteran's lay statements as to the frequency and severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  The preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The most recent VA examiner did not indicate that the hearing loss disability caused marked interference with employment.  Moreover, the Veteran has not reported an inability to work as a result of his hearing loss.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA and private examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in November 2008 and July 2009 regarding his hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary regarding this issue. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney.  The Veteran was also scheduled to appear at a Travel Board hearing in October 2012 but failed to appear for the requested hearing and has provided no good cause for his failure to show.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim. 

ORDER

Entitlement to an initial compensable disability evaluation for bilateral hearing loss is denied.  





REMAND

With regard to the claim of service connection for PTSD, the Board notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id. 

In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the issue should be expanded to include all psychiatric disorders.  Under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9. 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2009).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events  constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994). 

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied: 

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)). 

In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted. This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that: 

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 

2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 

3) that the Veteran's symptoms are related to the claimed stressor.

While the Board notes that a September 2009 private psychological evaluation resulted in diagnoses of PTSD, major depressive disorder, generalized anxiety disorder, and alcohol abuse, which the examiner related to the Veteran's period of service, the examiner did not have the benefit of the claims folder for review.  Further, the report was very generalized, providing limited support for the medical opinion.      

Moreover, the Veteran has not been afforded a VA examination throughout the course of this appeal.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As it relates to the claim of service connection for kidney cancer, the Board notes that the Veteran has indicated that it is his belief that his current kidney cancer arises out of exposure to Agent Orange (AO) in Vietnam.  While the Board notes that kidney cancer is not on the list of presumptive diseases as it relates to exposure to AO, the Veteran, through his attorney, submitted a November 2010 private medical opinion indicating that it was at least as likely as not that the Veteran's history of herbicide exposure while in Vietnam was a substantial factor in consideration towards the causing of renal cell carcinoma.  

The Board notes that the Veteran has not been afforded a VA examination nor has an opinion been obtained to address the etiology of the Veteran's kidney cancer, and its relationship, if any, to his period of service, to include as a result of exposure to AO.  As noted above, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability and the record indicates that the disability or signs and symptoms of disability may be associated with active service.  Given the foregoing, an opinion concerning the etiology of the Veteran's current kidney cancer, and its relationship, if any, to his period of service should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303 , 3.307, and 3.309, along with the new regulations concerning PTSD, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished. 

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present. 

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service. 

The report of examination should include the rationale for all opinions expressed.  Indications of exaggerations, if any, should be noted for the record.  

3.  Refer the claims folder and all other pertinent information, to include any records located in Virtual VA, to an appropriate VA examiner to determine the nature and etiology of any current kidney cancer.  The examiner must indicate that the above records were reviewed in his/her report.  Following a review of the record, the examiner is requested to render an opinion as to the nature and etiology of any current kidney cancer and it relationship, if any, to the Veteran's period of service.  The examiner is to specifically indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current kidney cancer is related to his period of service, to include as a result of exposure to AO in service.  The examiner must also address the November 2010 opinion from Medical Associates of Glen Daniel.  Complete detailed rationale is requested for any opinion that is rendered.  

4.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5  After completing the above development, readjudicate the remaining claims.  If the disposition remains unfavorable, the RO should furnish the Veteran's attorney with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


